WEBER, J.
Suit was instituted by plaintiff against James C. Davis, Agent of the President and Director General of Railroads, and the Oregon Short Line Railroad Company. Plaintiff obtained judgment against the Oregon Short Line Railroad Company for damages sustained by him in a collision between an auto driven by him and a train operated by the Director General of Railroads over a track of the Oregon Short Line Railroad. The district court denied a motion, interposed by the Oregon Short Line Railroad Company, for a dismissal of the action so far as it was concerned. This ruling is one of the errors assigned by the railroad company, the appellant.
The assignment must be sustained. At the time of the accident the Oregon Short Line Railroad system was operated by the Director General of Railroads. The Oregon Short Line Railroad Company had no control over the operation of its railroad, and was not liable to damages resulting from the accident. Missouri Pacific R. R. Co. v. Ault, 256 U. S. 544, 41 Sup. Ct. 593, 65 L. Ed. 1087.
The judgment is reversed, and the district court of Box Elder county is directed to dismiss the cause of action as against the railroad company. Appellant to recover its taxable costs.
CORFMAN, C. J., and GIDEON, THURMAN, and FRICK, JJ., concur.